          Case 1:20-cr-00351-SHS Document 18 Filed 08/03/20 Page 1 of 1



                                                  U.S. Department of Justice

                                                  United States Attorney
                                                  Southern District of New York


                                                  The Silvio J. Mollo Building
                                                  One Saint Andrew’s Plaza
                                                  New York, New York 10007

                                                  August 3, 2020
By ECF

Hon. Sidney H. Stein
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

       Re:     United States v. Inigo August Philbrick, 20 Cr. 351
Dear Judge Stein:

       Please find attached a proposed protective order signed by the parties for the Court’s
consideration.

                                                  Very truly yours,

                                                  AUDREY STRAUSS
                                                  Acting United States Attorney

                                           By:    ________________________________
                                                  Cecilia E. Vogel
                                                  Assistant United States Attorney
                                                  (212) 637-1084

cc: Peter E. Brill, Esq., via ECF
